Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-180217, 333-188942 and 333-194277 on Form S-8 of our reports dated February 26, 2016, relating to the financial statements of Demandware, Inc. and the effectiveness of Demandware, Inc.’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Demandware, Inc. for the year ended December31, 2015. /s/ DELOITTE& TOUCHE LLP Boston, Massachusetts February 26, 2016
